DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 3, 2020 and August 20, 201 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following:
The sentence on page 4 at line 2 does appear to have grammatical errors.
  Appropriate correction is required.

Claim Objections
Claims 16-29 are objected to because of the following:

The preamble “A battery” recited in claims 17-29 should read “The battery”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20090142663 A1, hereafter Takeuchi).
Regarding claims 16-20, 25 and 27, Takeuchi teaches a lithium ion battery comprising a negative electrode and an electrolyte (See, e.g., [0009]: “electrolyte solution”),
wherein the negative electrode may be a combination of carbon and SiOx ([0024]), and one skilled in the art would know that these materials are composed of particles and thus the combination of carbon particles and SiOx particles can be considered composite particles as claimed. Further, the composite particles include SiOx particles, which can be considered the claimed silicon-based domains that are dispersed or embedded in carbon particles (reading on the claimed matrix material), and
wherein said electrolyte has a formulation comprising at least one organic carbonate such as vinylene carbonate (VC) ([0009]) and the VC can form a film on the negative electrode surface (lines 8-9 from bottom of paragraph [0012]). The said film is an interface between the composite particles and the electrolyte and reads on the SEI layer as claimed. The SEI layer comprises one or more reaction products from a chemical reaction of said at least one organic 
Since Takeuchi teaches substantially the same negative electrode and electrolyte as claimed, it is reasonably expected that the formed SEI layer between the negative electrode and the electrolyte has the same composition or characteristic as claimed, i.e., the SEI layer comprises one or more compounds having carbon-carbon chemical bonds and one or more compounds having carbon-oxygen chemical. It is well settled that when a claimed product (in this case, the lithium ion battery) reasonably appears to be substantially the same as a product disclosed by the prior art, the burden is on the applicant to prove that the prior art product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The claimed limitations “wherein the first peak and second peak are peaks in an X-ray photoelectron spectroscopy measurement of the SEI layer, whereby the first peak represents C-C chemical bonds and is centered at 284.33 eV and whereby the second peak represents C-O chemical bonds and is centered at 285.83 eV” and “wherein said ratio is at least 1.60” represent the properties or characteristics of the SEI layer of the lithium ion battery. Since Takeuchi teaches substantially the same lithium ion battery as claimed, the properties or characteristics of the SEI layer of the lithium ion battery are necessarily present in Takeuchi. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product.
 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01, I.).
Regarding claim 26, Takeuchi teaches the battery according to claim 16, and does not disclose any other elements than Si and O in the SiOx domains, reading on “the silicon-based domains contain less than 10 weight% of elements other than Si and O” as instantly claimed.
Regarding claim 30, Takeuchi teaches a process of cycling the battery of claim 16, comprising applying electrochemical cycles to said battery (See terms “cycle”, “charge/discharge”, etc., in [0031], [0055], [0056], [0060], [0081] and [0102]). 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Yu et al. (US 20170125847 A1, hereafter Yu).
Regarding claims 21-24, Takeuchi teaches the battery according to claim 16, but appears silent to an element as claimed. However, in the same field of endeavor, Yu discloses that a negative electrode may comprise a silicon-based material, carbon and a metal such as nickel ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included a metal Ni in the negative electrode, as taught by In re Leshin, 125 USPQ 416. See MPEP § 2144.07.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Li et al. (CN 103887502 A, whose English machine translation is being used for citation purposes, hereafter Li).
Regarding claim 28, Takeuchi teaches the battery according to claim 16, but is silent to the matrix material comprising at least 50 wt% of pitch or thermally decomposed pitch, as instantly claimed. However, in the same field of endeavor, Li discloses an anode (equivalent to the instantly claimed negative electrode) material comprises, for example, coal tar soft pitch and an additive silicon oxide (i.e., silica) with a weight ratio of 5:1 to 50:1 (See at least Abstract, [0009]-[0010]). A battery prepared by using this anode material “have excellent comprehensive properties, stable structure, and good safety performance” (at least Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a coal tar soft pitch as the matrix material of Takeuchi and a weight ratio of the coal tar soft pitch to silicon oxide being 5:1 to 50:1 in the negative electrode, as taught by Li, in order to achieve “excellent comprehensive properties, stable structure and good safety performance” (at least Abstract of Li). Further, the said ratio of 5:1 to 50:1 reads on the instantly claimed at least 50 wt%.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Suguro et al. (US 20150118548 A1, hereafter Suguro).
claim 29, Takeuchi teaches the battery according to claim 16, but is silent to a d50 value of the silicon-based domains as instantly claimed. However, in the absence of evidence that a particular d50 value is significant, a selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Suguro discloses a silicon-based negative electrode active material particles have an average d50 value of 5 nm ([0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the silicon-based material with an average d50 value of 5 nm, as taught by Suguro, since the selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. As such, d50=5 nm reads on the claimed range of “at most 150 nm”.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727